DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Response to Amendment
	The amendment filed on 2/23/2022 has been entered.  Claims 1-38, 40-59, and 61-63 are pending in the application.  Claims 1-25, 28, and 51-59 are withdrawn.  Claims 39 and 60 are cancelled.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed on 11/23/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-27, 29-35, 40-42, 44-47, 49, and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raines et al. (US 5,618,268 A).
Regarding claim 26, Raines discloses an intravenous (IV) set (intravenous delivery system 2, see Figs. 1 and 10D-F), comprising:
a plurality of primary flow line segments (drip-connector 8, one way check valve 9, and flexible medical tubing 6 each form flow line segments) defining, at least in part, a primary flow line and a primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29), the IV set (intravenous delivery system 2) comprising a plurality of access points (the proximal end of drip-connector 8 and tubular sections 16-17 form three access points of intravenous delivery system 2, see Figs. 1 and 10D-F); and
a unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) at least partially defining the primary flow line and the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29), the unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) comprising:
a primary flow body (main housing portion 10, not shown in Figs. 10D-F, see Figs. 2A and 8 for example) comprising a sidewall (walls of main housing portion 10) and opposing first (primary fluid inlet port 11) and second (primary fluid outlet port 12) openings, and a flow channel (fluid passageway 13) extending between the first (primary fluid inlet port 11) and second (primary fluid outlet port 12) openings, the primary flow body (main housing portion 10) being coupled to at least one (one way check valve 9 and flexible medical tubing 6) of the primary flow line segments (drip-connector 8, one way check valve 9, and flexible medical tubing 6 each form flow line segments) (see Fig. 1);
an access port body (tubular sections 16-17, see Figs. 10D-F) supported at least partially by the primary flow body (main housing portion 10, not shown in Figs. 10D-F, see Figs. 2A and 8 for example) and that defines an access port operable to receive a fluid injection device (needleless injection syringe 22 and infusion tube connector 65) (see Fig. 1, col. 12 lines 39-46);
an anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F) supported within a sidewall opening (check valve openings 34/34’) of the primary flow body (main housing portion 10) of the unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) and facilitating fluid communication to the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29) via the access port of the access port body (tubular sections 16-17);
wherein the unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) is operable to maintain continuous connection to the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) (see Fig. 1, col. 12 lines 39-46) over multiple successive dosages of a fluid from the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) into the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29) through the anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F).

	Regarding claim 27, Raines discloses the IV set of claim 26, wherein the primary flow body (main housing portion 10, not shown in Figs. 10D-F, see Figs. 2A and 8 for example) and the access port body (tubular sections 16-17) at least partially define a T-port type access port (see Fig. 8, tubular sections 16-17 connect to main housing portion 10 in T-shapes).

	Regarding claim 29, Raines discloses the IV set of claim 26, wherein the anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F) comprises an elastomeric component (flexible check valve disc 46) that fluidly separates the access port of the access port body (tubular sections 16-17) from the flow channel (fluid passageway 13) (see Fig. 10D, col. 11 lines 16-20).

	Regarding claim 30, Raines discloses the IV set of claim 29, wherein the elastomeric component (flexible check valve disc 46) comprises a one-way compliant opening (opening around flexible check valve disc 46) operable to prevent a primary fluid from passing through the one-way compliant opening (opening around flexible check valve disc 46) into a fluid chamber (hollow fluid cylinder 76) of the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) while the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) is removably coupled to the access port body (tubular sections 16-17) (see col. 15 lines 8-40, Fig. 10D shows flexible check valve disc 46 in a closed configuration, Fig. 10E-F shows flexible check valve disc 46 in an open configuration allowing fluid flow in only one direction).

	Regarding claim 31, Raines discloses the IV set of claim 26, wherein the anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F) comprises a valve support device (check valve support structure 45) and an elastic valve component (flexible check valve disc 46), wherein a first end (annulus-shaped cover flange 48) of the valve support device (check valve support structure 45) is supported by the primary flow body (main housing portion 10), and a second end (check valve support element 56) of the valve support device (check valve support structure 45) supports the elastic valve component (flexible check valve disc 46), the elastic valve component (flexible check valve disc 46) facilitating fluid communication to the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29) via the access port of the access port body (tubular sections 16-17) (see Figs. 6-7 and 10D-F).

	Regarding claim 32, Raines discloses the IV set of claim 31, wherein the elastic valve component (flexible check valve disc 46) comprises a compliant perimeter portion (perimeter of flexible check valve disc 46) operable to deflect to an open position (see Figs. 10E-F) in response to application of a fluid pressure from the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) via the access port (see col. 15 lines 8-40), and operable to deflect to a closed position (see Fig. 10D) in response to removal of the fluid pressure (see col. 15 lines 8-40).

	Regarding claim 33, Raines discloses the IV set of claim 32, wherein the elastic valve component (flexible check valve disc 46) is seated against the primary flow body (main housing portion 10) and the access port body (tubular sections 16-17) when the anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F) is in the closed position (see Fig. 10D, col. 15 lines 8-40).

	Regarding claim 34, Raines discloses the IV set of claim 32, wherein the access port body (tubular sections 16-17) comprises a valve retention cavity (interior volume 32/32’) that retains the elastic valve component (flexible check valve disc 46) when in the closed position (see Fig. 10D, col. 15 lines 8-40), and wherein, when in the open position (see Figs. 10E-F), the elastic valve component (flexible check valve disc 46) remains contained within boundaries defined by the valve retention cavity (interior volume 32/32’).

	Regarding claim 35, Raines discloses the IV set of claim 31, wherein the valve support device (check valve support structure 45) is formed as a cylindrically shaped stem (truncated cylindrical base portion 46A) attached within a bore (interior wall surface 33 with planar side wall surface portions 51-52) of the primary flow body (main housing portion 10) (see Figs. 6-7 and 10D-F), and wherein the elastic valve component (flexible check valve disc 46) is formed as a circular disk (see Fig. 3).

	Regarding claim 40, Raines discloses the IV set of claim 26, wherein the access port body (tubular sections 16-17) comprises a male type connection portion (see Figs. 10D-F) configured to removably couple to a female type connector portion (see Figs. 10D-F) of the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) (see Figs. 10D-F).

	Regarding claim 41, Raines discloses the IV set of claim 26, wherein the unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) is coupled to adjacent primary flow line segments (one way check valve 9 and flexible medical tubing 6) of the IV set (intravenous delivery system 2) at a location proximate a distal terminus (catheter 3) of the IV set (intravenous delivery system 2) (see Fig. 1).

	Regarding claim 42, Raines discloses the IV set of claim 26, wherein one of the access points (the proximal end of drip-connector 8 and tubular sections 16-17 form three access points of intravenous delivery system 2, see Fig. 1) of the IV set (intravenous delivery system 2) is coupleable to a fluid source (source of intravenous fluid 5, flexible bag 19, needleless injection syringe 22) (see Fig. 1).

Regarding claim 44, Raines discloses an intravenous (IV) fluid delivery system (see Figs. 1 and 10D-F), comprising:
a fluid source (source of intravenous fluid 5) having a primary fluid (see Fig. 1);
an IV set (intravenous fluid delivery system 2) comprising:
a plurality of primary flow line segments (drip-connector 8, one way check valve 9, and flexible medical tubing 6 each form flow line segments) defining, at least in part, a primary flow line and a primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29) for transferring the primary fluid from the fluid source (intravenous fluid source 5), the IV set (intravenous delivery system 2) comprising a plurality of access points (the proximal end of drip-connector 8 and tubular sections 16-17 form three access points of intravenous delivery system 2, see Figs. 1 and 10D-F); 
a fluid injection device (needleless injection syringe 22 and infusion tube connector 65) comprising a secondary fluid;
a unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) at least partially defining the primary flow line and the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29), the unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) comprising:
a primary flow body (main housing portion 10, not shown in Figs. 10D-F, see Figs. 2A and 8 for example) comprising a sidewall (walls of main housing portion 10) and opposing first (primary fluid inlet port 11) and second (primary fluid outlet port 12) openings, and a flow channel (fluid passageway 13) extending between the first (primary fluid inlet port 11) and second (primary fluid outlet port 12) openings, the primary flow body (main housing portion 10) being coupled to at least one (one way check valve 9 and flexible medical tubing 6) of the primary flow line segments (drip-connector 8, one way check valve 9, and flexible medical tubing 6 each form flow line segments) (see Fig. 1);
an access port body (tubular sections 16-17, see Figs. 10D-F) supported at least partially by the primary flow body (main housing portion 10, not shown in Figs. 10D-F, see Figs. 2A and 8 for example) and that defines an access port that receives the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) (see Fig. 1, col. 12 lines 39-46); and
an anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F) supported within a sidewall opening (check valve openings 34/34’) of the primary flow body (main housing portion 10) of the unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) and facilitating fluid communication to the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29) via the access port of the access port body (tubular sections 16-17);
wherein the unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) is operable to maintain continuous connection to the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) (see Fig. 1, col. 12 lines 39-46) over multiple successive dosages of the secondary fluid from the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) into the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29) through the anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F).

Regarding claim 45, Raines discloses the fluid delivery system of claim 44, wherein the primary flow body (main housing portion 10, not shown in Figs. 10D-F, see Figs. 2A and 8 for example) and the access port body (tubular sections 16-17) at least partially define a T-port type access port (see Fig. 8, tubular sections 16-17 connect to main housing portion 10 in T-shapes) (note: “or a Y-site type access port” is not required by the claim as this limitation is written in the alternative).

Regarding claim 46, Raines discloses the fluid delivery system of claim 44, wherein the anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F) comprises an elastomeric component (flexible check valve disc 46), the anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F) operable to prevent the primary fluid from passing through the anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F) into a fluid chamber (hollow fluid cylinder 76) of the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) while the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) is removably coupled to the access port body (tubular sections 16-17) (see col. 15 lines 8-40, Fig. 10D shows flexible check valve disc 46 in a closed configuration, Fig. 10E-F shows flexible check valve disc 46 in an open configuration allowing fluid flow in only one direction).

	Regarding claim 47, Raines discloses the fluid delivery system of claim 44, wherein the access port body (tubular sections 16-17) comprises a male type connection portion (see Figs. 10D-F) configured to removably couple to a female type connector portion (see Figs. 10D-F) of the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) (see Figs. 10D-F).

Regarding claim 49, Raines discloses the fluid delivery system of claim 44, wherein the anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F) comprises a one-way check valve (see col. 15 lines 8-40) comprising a valve support device (check valve support structure 45) and an elastic valve component (flexible check valve disc 46), wherein a first end (annulus-shaped cover flange 48) of the valve support device (check valve support structure 45) is supported by the primary flow body (main housing portion 10), and a second end (check valve support element 56) of the valve support device (check valve support structure 45) supports the elastic valve component (flexible check valve disc 46), the elastic valve component (flexible check valve disc 46) operable between closed open (see Figs. 10E-F) and closed (see Fig. 10D) positions to facilitate or restrict fluid communication to the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29) via the access port of the access port body (tubular sections 16-17) (see Figs. 6-7 and 10D-F, col. 15 lines 8-40).

Regarding claim 63, Raines discloses an intravenous (IV) set (intravenous delivery system 2, see Figs. 1 and 10D-F), comprising:
a plurality of primary flow line segments (drip-connector 8, one way check valve 9, and flexible medical tubing 6 each form flow line segments) defining, at least in part, a primary flow line and a primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29), the IV set (intravenous delivery system 2) comprising a plurality of access points (the proximal end of drip-connector 8 and tubular sections 16-17 form three access points of intravenous delivery system 2, see Figs. 1 and 10D-F); and
a unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) at least partially defining the primary flow line and the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29), the unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) comprising:
a primary flow body (main housing portion 10, not shown in Figs. 10D-F, see Figs. 2A and 8 for example) comprising a sidewall (walls of main housing portion 10) and opposing first (primary fluid inlet port 11) and second (primary fluid outlet port 12) openings, and a flow channel (fluid passageway 13) extending between the first (primary fluid inlet port 11) and second (primary fluid outlet port 12) openings, the primary flow body (main housing portion 10) being coupled to at least one (one way check valve 9 and flexible medical tubing 6) of the primary flow line segments (drip-connector 8, one way check valve 9, and flexible medical tubing 6 each form flow line segments) (see Fig. 1);
an access port body (tubular sections 16-17, see Figs. 10D-F) supported at least partially by the primary flow body (main housing portion 10, not shown in Figs. 10D-F, see Figs. 2A and 8 for example) and that defines an access port operable to receive a fluid injection device (needleless injection syringe 22 and infusion tube connector 65) (see Fig. 1, col. 12 lines 39-46);
an anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F) supported at least partially by the access port body (tubular sections 16-17), and facilitating fluid communication to the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29) via the access port of the access port body (tubular sections 16-17), the anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F) being positioned such that fluid is ejected from the anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F) at a mixing region (interior volume 32/32’) within the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29);
wherein the unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) is operable to maintain continuous connection to the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) (see Fig. 1, col. 12 lines 39-46) over multiple successive dosages of a fluid from the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) into the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29) through the anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-38 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Raines et al. (US 5,618,268 A), as applied to claims 26 and 44 above, in view of Paradis (US 5,453,097 A).
Regarding claim 36, Raines discloses the IV set of claim 26. However, Raines fails to state that the anti-backflow device comprises an elastomeric component having a slit operable between open and closed positions to facilitate or restrict fluid communication to the primary fluid path via the access port of the access port body.
Paradis teaches an IV system valve (see Fig. 1A-B and 4), wherein the anti-backflow device (disk 10d) comprises an elastomeric component (disk 10d) having a slit (slit S) operable between open (see Fig. 4) and closed (see Fig. 1B) positions to facilitate or restrict fluid communication to the primary fluid path (fluid path through “flow fittings” received by base 10b — see col. 5 lines 59- 63) via the access port (device 10) of the access port body (body of device 10) (see col. 5 line 64 — col. 6 line 2). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the valve configuration of Raines with the slit valve configuration of Paradis because both valve configurations are known in the art of IV valving systems and the substitution would yield a predictable result of allowing flow through the valve in only one direction (see Paradis col. 5 line 64 — col. 6 line 2).

Regarding claim 37, modified Raines teaches the IV set of claim 36 substantially as claimed, wherein Paradis further teaches that the elastomeric component (disk 10d of Paradis — see modification of claim 36 above) comprises a duck-bill type one-way check valve (see Paradis Fig. 1B and 4, note: “duck- bill type” is being interpreted as defined in Applicant’s specification par. [0062] to mean a one-way slit valve).

Regarding clam 38, modified Raines teaches the IV set of claim 37 substantially as claimed, wherein Paradis further teaches that a circumferential perimeter portion of the elastomeric component (disk 10d of Paradis — see modification of claim 36 above) is supported between the primary flow body (body of “flow fittings” received by base 10b — see Paradis col. 5 lines 59-63) and the access port body (body of device 10).

Regarding claim 48, Raines discloses the fluid delivery system of claim 44. However, Raines fails to state that the anti-backflow device comprises an elastomeric component having a slit operable between open and closed positions to facilitate or restrict fluid communication to the primary fluid path via the access port of the access port body.
Paradis teaches an IV system valve (see Fig. 1A-B and 4), wherein the anti-backflow device (disk 10d) comprises an elastomeric component (disk 10d) having a slit (slit S) operable between open (see Fig. 4) and closed (see Fig. 1B) positions to facilitate or restrict fluid communication to the primary fluid path (fluid path through “flow fittings” received by base 10b — see col. 5 lines 59- 63) via the access port (device 10) of the access port body (body of device 10) (see col. 5 line 64 — col. 6 line 2). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the valve configuration of Raines with the slit valve configuration of Paradis because both valve configurations are known in the art of IV valving systems and the substitution would yield a predictable result of allowing flow through the valve in only one direction (see Paradis col. 5 line 64 — col. 6 line 2).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Raines et al. (US 5,618,268 A) in view of Thomsen (US 4,908,018 A).
Regarding claim 43, Raines discloses an IV set system (see Figs. 1 and 10D-F), comprising:
an IV set (intravenous delivery system 2) comprising a plurality of primary flow line segments (drip-connector 8, one way check valve 9, and flexible medical tubing 6 each form flow line segments) defining, at least in part, a primary flow line and a primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29), the IV set (intravenous delivery system 2) comprising a plurality of access points (the proximal end of drip-connector 8 and tubular sections 16-17 form three access points of intravenous delivery system 2, see Figs. 1 and 10D-F); and 
a unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F), the unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) at least partially defining the primary flow line and the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29), and the unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) comprising:
a primary flow body (main housing portion 10, not shown in Figs. 10D-F, see Figs. 2A and 8 for example) comprising a sidewall (walls of main housing portion 10) and opposing first (primary fluid inlet port 11) and second (primary fluid outlet port 12) openings, and a flow channel (fluid passageway 13) extending between the first (primary fluid inlet port 11) and second (primary fluid outlet port 12) openings, the primary flow body (main housing portion 10) being coupled to at least one (one way check valve 9 and flexible medical tubing 6) of the plurality of primary flow line segments (drip-connector 8, one way check valve 9, and flexible medical tubing 6 each form flow line segments) (see Fig. 1);
an access port body (tubular sections 16-17, see Figs. 10D-F) supported at least partially by the primary flow body (main housing portion 10, not shown in Figs. 10D-F, see Figs. 2A and 8 for example) and that defines an access port operable to receive a fluid injection device (needleless injection syringe 22 and infusion tube connector 65) (see Fig. 1, col. 12 lines 39-46);
an anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F) associated with the access port of the access port body (tubular sections 16-17), the anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F) being supported within a sidewall opening (check valve openings 34/34’) of the primary flow body (main housing portion 10) of the unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F), and facilitating fluid communication to the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29) via the access port of the access port body (tubular sections 16-17);
wherein the unidirectional access port assembly (multi-port medical infusion device 1 as shown in Figs. 10D-F) is operable to maintain continuous connection to the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) (see Fig. 1, col. 12 lines 39-46) over multiple successive dosages of a fluid from the fluid injection device (needleless injection syringe 22 and infusion tube connector 65) into the primary fluid path (the primary flow line/primary fluid path flows from intravenous fluid source 5, through drip-connector 8, through one way check valve 9, through multi-port medical infusion device 1, through flexible medical tubing 6, and into the patient – see Fig. 1, col. 8 lines 14-29) through the anti-backflow device (flexible check valve disc 46 and check valve support structure 45 – see Figs. 10D-F).
	However, Raines does not explicitly state an IV extension set connected to the IV set; the unidirectional access port assembly supported on the IV extension set. 
	Thomsen teaches an IV set system (see Fig. 6) comprising an IV extension set (second manifold 44) connected to the IV set (first manifold 44 and tubing 22); the unidirectional access port assembly (risers 64 with check valves 46 forming one-way access ports) supported on the IV extension set (second manifold 44).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the IV set system of Raines to include an IV extension set connected to the IV set and to support the unidirectional access port assembly on the IV extension set as taught by Thomsen in order to accommodate additional access ports for procedures which require administration of more than one or two fluids at a time (see Thomsen col. 8 lines 39-52).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Raines et al. (US 5,618,268 A), as applied to claim 44 above, in view of Thomsen (US 4,908,018 A).
Regarding claim 50, Raines discloses the fluid delivery system of claim 44.  However, Raines fails to state an IV extension set connected to the IV set, the IV extension set being in support of the unidirectional access port assembly.
Thomsen teaches a fluid delivery system (see Fig. 6) comprising an IV extension set (second manifold 44) connected to the IV set (first manifold 44 and tubing 22), the IV extension set (second manifold 44) being in support of the unidirectional access port assembly (risers 64 with check valves 46 forming one-way access ports).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid delivery system of Raines to include an IV extension set connected to the IV set and to support the unidirectional access port assembly on the IV extension set as taught by Thomsen in order to accommodate additional access ports for procedures which require administration of more than one or two fluids at a time (see Thomsen col. 8 lines 39-52).

Claims 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Raines et al. (US 5,618,268 A), as applied to claim 26 above, in view of Schnell et al. (US 2008/0303267 A1).
Regarding claim 61, Raines discloses the IV set of claim 26.  However, Raines fails to state that the access port is configured to receive the fluid injection device, such that the fluid injection device comes into contact with the anti-backflow device to eliminate dead-space between the fluid injection device and the anti-backflow device.
	Schnell teaches a connector set (see Fig. 9-11) wherein the access port (first connector tube 20) is configured to receive the fluid injection device (syringe 33), such that the fluid injection device (syringe 33) comes into contact with the anti-backflow device (elastomeric diaphragm 16) to eliminate dead-space between the fluid injection device (syringe 33) and the anti-backflow device (elastomeric diaphragm 16) (see Figs. 9-11).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the access port and fluid injection device of Raines such that the access port has a wider angle than the connecting portion of the fluid injection device, resulting in the fluid injection device being able to contact the anti-backflow device and thus eliminating dead-space between the fluid injection device and the anti-backflow device, in order to allow the fluid injection device to pop loose from connection with the access port if struck laterally, rather than breaking the access port and/or the fluid injection device (see Schnell par. [0018]).

	Regarding claim 62, Raines discloses the IV set of claim 26.  However, Raines fails to state that the access port is configured to receive the fluid injection device such that the fluid injection device is positioned within 2 mm of the anti-backflow device to eliminate dead-space between the fluid injection device and the anti-backflow device.
Schnell teaches a connector set (see Fig. 9-11) wherein the access port (first connector tube 20) is configured to receive the fluid injection device (syringe 33) such that the fluid injection device (syringe 33) is positioned within 2 mm (0 mm due to direct contact) of the anti-backflow device (elastomeric diaphragm 16) to eliminate dead-space between the fluid injection device (syringe 33) and the anti-backflow device (elastomeric diaphragm 16) (see Figs. 9-11).  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the access port and fluid injection device of Raines such that the access port has a wider angle than the connecting portion of the fluid injection device, resulting in the fluid injection device being positioned within 2 mm of anti-backflow device and thus eliminating dead-space between the fluid injection device and the anti-backflow device, in order to allow the fluid injection device to pop loose from connection with the access port if struck laterally, rather than breaking the access port and/or the fluid injection device (see Schnell par. [0018]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 43-44, and 62-63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783